                    Exhibit 1




Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 1 of 28 PageID #: 1528
             




                                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                  NASHVILLE DIVISION

                 TERRY RATCLIFFE, on behalf of herself and all
                 others similarly situated,
                                                  Plaintiff,
                         v.                                               Case No. 18-cv-01177

                                                                          Judge Eli J. Richardson
                 FOOD LION, LLC,                                          Magistrate Judge Alistair E. Newbern


                                                  Defendant.

                                JOINT STIPULATION OF SETTLEMENT AND RELEASE

                   This Joint Stipulation of Settlement and Release (the “Agreement”) is entered into by and
             between Plaintiff (as hereinafter defined), Collective Members (as hereinafter defined), and
             Defendant (as hereinafter defined) (together, the “Parties”).

                                                               RECITALS

                     WHEREAS, Plaintiff Terry Ratcliffe (“Plaintiff”) filed this collective action litigation
             against Defendant Food Lion, LLC (“Defendant”) on October 22, 2018 asserting claims under the
             Fair Labor Standards Act (“FLSA”);

                     WHEREAS, Plaintiff sought recovery of, among other things, unpaid overtime wages,
             liquidated damages, pre- and post- judgment interest, attorneys’ fees, and costs;

                   WHEREAS, Plaintiff moved for conditional certification of the FLSA Collective Action
             on November 29, 2018.

                     WHEREAS, Defendant filed its opposition to Plaintiff’s motion for conditional
             certification on December 20, 2018.

                    WHEREAS, on August 16, 2019, the Court entered an order denying Plaintiff’s motion
             for conditional certification.

                    WHEREAS, on August 30, 2019, Plaintiff filed a motion to reconsider the Court’s August
             16, 2019 order pursuant to Federal Rule of Civil Procedure 54(b) and, in the alternative, 28 U.S.C.
             § 1292(b);

                     WHEREAS, on November 20, 2019, the Court vacated its earlier order, and conditionally
             certified the proposed Collective of Assistant Store Managers (“ASMs”) who work or worked for
             Defendant between March 17, 2015 and November 20, 2019;


                                                                  1

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 2 of 28 PageID #: 1529
             




                    WHEREAS, on January 29, 2020, the Court approved the Parties’ stipulation and
             approved the distribution of the notice to all ASMs who work or worked for Defendant between
             March 17, 2015 and November 20, 2019 (“Potential Collective Members”);

                    WHEREAS, according to the Parties’ stipulation governing the notice process, potential
             Collective Members had 60 days from the date of initial mailing, or until May 1, 2020, to respond
             and opt in to the Collective.

                    WHEREAS, the Parties agreed in April 2020 to engage in negotiation discussions
             regarding the possibility of a voluntary resolution of the claims asserted in the Litigation (as
             hereinafter defined), and exchanged ASM employment and payroll data;

                    WHEREAS, after the close of the notice period, the Parties entered in a stipulation
             concerning opt-in discovery on July 6, 2020;

                    WHEREAS, on August 17, 2020, the Parties participated in a one-day mediation session
             with an experienced wage and hour law mediator, Michael L. Russell, Esq;

                      WHEREAS, the purpose of this Agreement is to settle fully and finally all claims asserted
             in the Litigation and those claims that could have been asserted, relating to the non-payment of
             overtime to individuals employed by Defendant in the position of ASM who have filed a consent
             to join this lawsuit and not withdrawn their consent to join, as well as Plaintiff;

                     WHEREAS, Defendant denies all the allegations made by Plaintiff in the Litigation and
             denies that it is liable or owes damages to anyone with respect to the alleged facts or causes of
             action asserted in the Litigation. Nonetheless, without admitting or conceding any liability or
             damages whatsoever, Defendant has agreed to settle the Litigation on the terms and conditions set
             forth in this Agreement, to avoid the burden, expense, and uncertainty of continuing the Litigation;

                   WHEREAS, Counsel for Plaintiff and Collective Members (as hereinafter defined) have
             conducted initial discovery including, but not limited to, interviewing Plaintiff and Collective
             Members, and reviewing and analyzing initial discovery documents produced by Defendant;

                    WHEREAS, Counsel for Plaintiff and Collective Members have analyzed and evaluated
             the merits of the claims made against Defendant in the Litigation, and the impact of this Agreement
             on Plaintiff and Collective Members;

                     WHEREAS, based upon their analysis and their evaluation of a number of factors, and
             recognizing the substantial risks of continued litigation with respect to certain claims, including
             the possibility that the Litigation, if not settled now, might result in a recovery that is less favorable
             to Collective Members, and that would not occur for several years, or at all, Counsel for Plaintiff
             and Collective Members are satisfied that the terms and conditions of this Agreement are fair,
             reasonable, and adequate and that this Agreement is in the best interest of the Collective.

                    NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
             this Agreement, as well as the good and valuable consideration provided for herein, the Parties
             hereto agree to a full and complete settlement of the Litigation on the following terms and
             conditions:

                                                                 2

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 3 of 28 PageID #: 1530
             




             1.       DEFINITIONS

                      The defined terms set forth herein shall have the meanings ascribed to them below.

             1.1      Agreement; Settlement Agreement. “Agreement” or “Settlement Agreement” shall
                      mean this agreement and the exhibits hereto, which the Parties understand and agree set
                      forth all material terms and conditions of the Settlement between them, and which is subject
                      to Court approval.

             1.2      Approval Date. “Approval Date” shall mean the date of the Court’s Order Granting
                      Approval of the Settlement.

             1.3      Approval Motion. “Approval Motion” shall mean the Motion for Order Approving
                      Settlement of Collective Action that Plaintiff shall file with the Court to request approval
                      of this Agreement and its terms.

             1.4      Assistant Store Manager; ASM. “Assistant Store Manager” or “ASM” shall mean those
                      persons employed by Defendant as Assistant Store Managers in the United States.

             1.5      Claims Administrator. “Claims Administrator” shall mean the entity selected by Plaintiff
                      and approved by Defendant to provide notice to Collective Members and administer
                      payment of the settlement to Collective Members. The Parties have preliminarily identified
                      CAC Services Group, LLC as the Claims Administrator.

             1.6      Collective; Collective Members. “Collective” or “Collective Members” shall mean all
                      persons who joined this Litigation by filing consent to join forms and who work or worked
                      as Assistant Store Managers for Defendant and have not withdrawn his or her consent to
                      join form.

             1.7      Counsel for Plaintiff and Collective Members. “Counsel for Plaintiff and Collective
                      Members” shall mean Outten & Golden LLP; Conway Legal, LLC; and Yezbak Law
                      Offices PLLC.

             1.8      Court. “Court” shall mean the United States District Court for the Middle District of
                      Tennessee, Nashville Division.

             1.9      Defendant. “Defendant” shall mean Food Lion, LLC.

             1.10     Defendant’s Counsel. “Defendant’s Counsel” shall mean Jackson Lewis, P.C.

             1.11     Effective; Effective Date. “Effective” or “Effective Date” shall mean the date on which
                      this Agreement becomes effective, which is the later of (a) thirty (30) calendar days
                      following the Court’s Order Granting Approval of the Agreement if no appeal is taken of
                      such Order, or (b) the date of the Court’s entry of a Final Order and Judgment after any
                      appeals are resolved.




                                                               3

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 4 of 28 PageID #: 1531
             




             1.12     Eligible Work Week. “Eligible Work Week” shall mean any and all weeks during which
                      a Collective Member performed compensable work for Defendant in the position of ASM
                      during any workweek during the Relevant Period.

             1.13     Employer Payroll Taxes. “Employer Payroll Taxes” shall mean all tax payments an
                      employer is required to make arising out of or based upon the payment of
                      employment/wage compensation in this Litigation, including FICA, FUTA, and SUTA
                      obligations. Defendant shall pay Employer Payroll Taxes separately from the Gross
                      Settlement Fund.

             1.14     Final Order and Judgment. “Final Order and Judgment” shall mean the final Order
                      entered by the Court approving the Settlement and entering Judgment pursuant to this
                      Agreement. A proposed version of the Final Order and Judgment shall be submitted to the
                      Court in the form attached hereto as Exhibit A.

             1.15     Gross Settlement Fund. “Gross Settlement Fund” shall mean the Five Hundred And Fifty
                      Thousand Dollars And Zero Cents ($550,000.00) that Defendant has agreed to pay to fully
                      resolve and settle this Litigation, including any and all amounts to be paid to Collective
                      Members, including: employees’ share of payroll taxes; Settlement Administration
                      Expenses; and any Court-approved Service Awards. With the exception of any attorneys’
                      fees, costs and expenses paid to Counsel for Plaintiff and Collective Members (as specified
                      in Section 3.3 below) and any Employer Payroll Taxes owed, the Gross Settlement Fund
                      shall be Defendant’s only monetary obligation related to this Settlement.

             1.16     Individual Settlement Amount. “Individual Settlement Amount” shall mean the amount
                      offered to each Collective Member pursuant to the formula set forth in Section 3.6 of this
                      Agreement.

             1.17     Litigation. “Litigation” shall mean Ratcliffe v. Food Lion, LLC, No. 18 Civ. 01177
                      (Richardson, J.)

             1.18     Net Settlement Fund. “Net Settlement Fund” shall mean the remainder of the Gross
                      Settlement Fund after deductions for Settlement Administration Expenses and any Court-
                      approved Service Awards. The Net Settlement Fund shall be used to pay all amounts due
                      to Collective Members.

             1.19     Notices. “Notices” shall mean, collectively, the proposed Notice of Settlement of
                      Collective Action Lawsuit to be distributed to Collective Members, which is attached as
                      Exhibit B. The Notices shall advise each Collective Member of his or her Settlement
                      Payment.

             1.20     Order Granting Approval of Settlement. “Order Granting Approval of the Settlement”
                      shall mean an order entered by the Court, which gives final approval to the Settlement and
                      this Agreement and dismisses the Litigation with prejudice, in a form substantially similar
                      to the Proposed Order attached hereto as Exhibit A.

             1.21     Parties. “Parties” shall refer to the Plaintiff and Defendant.


                                                               4

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 5 of 28 PageID #: 1532
             




             1.22     Plaintiff. “Plaintiff” shall refer to Terry Ratcliffe.

             1.23     Qualified Settlement Fund. “Qualified Settlement Fund” or “QSF” shall mean the
                      account established by the Claims Administrator paid by Defendant. The QSF will be
                      controlled by the Claims Administrator subject to the terms of this Agreement and any
                      applicable Court order(s). Interest, if any, earned on any monies in the QSF will become
                      part of the Net Settlement Fund.

             1.24     Relevant Period. “Relevant Period” shall mean the 1,304 days prior to the date a
                      Collective Member filed his or her consent to join form (the FLSA three-year statutory
                      period, plus 209 days of tolling) 1 in this Litigation through the date this Agreement is
                      executed.

             1.25     Service Awards. “Service Awards” shall mean an amount approved by the Court to be
                      paid to Plaintiff and certain Collective Members, as set forth in Section 3.4, in recognition
                      of their efforts on behalf of Collective Members, and for executing a general release of any
                      and all potential claims, whether known or unknown.

             1.26     Settlement. “Settlement” shall mean the settlement embodied in this Agreement, and all
                      exhibits.

             1.27     Settlement Administration Expenses. “Settlement Administration Expenses” shall mean
                      those expenses incurred and charged by the Claims Administrator in effectuating the
                      Settlement.

             2.       APPROVAL AND CLASS NOTICE

             2.1      Retention and Duties of Claims Administrator. The Claims Administrator shall be
                      responsible for establishing a QSF account; preparing and mailing the Notices; preparing
                      and mailing settlement checks; distributing Court-approved Service Awards and attorneys’
                      fees and expenses; calculating and paying all appropriate taxes and complying with all
                      applicable tax reporting obligations, including preparing and filing all applicable tax forms;
                      calculating all Individual Settlement Amounts to be paid to Collective Members; retaining
                      and providing a copy of settlement checks signed and cashed to Counsel for Plaintiff and
                      Collective Members and Defendant’s Counsel; and, if requested by the Parties, preparing
                      a declaration describing all duties performed and claims administration statistics. The
                      Parties agree to cooperate with the Claims Administrator and assist it in administering the
                      Settlement. All Settlement Administration Expenses shall come out of the Gross
                      Settlement Fund. If the Settlement is not given final approval by the Court and does not
                      become Effective, the Parties shall bear settlement administration fees and costs equally.

             2.2      The Parties will have equal access to the Claims Administrator and all information related
                      to the administration of the Settlement. Defendant’s Counsel and Counsel for Plaintiff and
                      Collective Members have the right to make inquiries and receive any information from the
             1
                    Although the Parties dispute which is the operative tolling agreement, they agree for
             purposes of this Settlement that the tolling agreement executed by Outten & Golden LLP and
             Jackson Lewis on April 11, 2018 shall apply.
                                                                 5

                 Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 6 of 28 PageID #: 1533
             




                      Claims Administrator as is necessary to the administration of this Settlement. The Claims
                      Administrator shall provide such information to counsel for either Party upon request. The
                      Claims Administrator will provide regular reports to counsel for the Parties regarding the
                      status of the mailing of the Notices to Collective Members, the claims administration
                      process, and distribution of the settlement checks.

             2.3      Defendant agrees to cooperate with the Claims Administrator, and to provide accurate
                      information, to the extent reasonably available, necessary to calculate the Individual
                      Settlement Amounts. Individual settlement amounts shall be based on the payroll records
                      for class members made available by Defendant. There is a rebuttable presumption that
                      Defendant’s payroll records and personnel records are correct, but the collective members
                      will have the opportunity, should they disagree with Defendant’s records, to provide
                      documentation and/or explanation to show a contrary number of weeks worked. In the
                      event of any such disagreement, class members must present this information to the Court
                      before the Court approves the Settlement.

             2.4      Settlement Approval by the Court. On or before five (5) calendar days of the execution
                      of this Agreement, or as may otherwise be agreed to between the Parties, Plaintiff will file
                      the Approval Motion. Plaintiff will provide Defendant with a draft of the Approval Motion
                      three (3) calendar days before its filing.

             2.5       Effect of Failure to Grant Approval. In the event that the Court fails to approve this
                      Agreement (except as to attorneys’ fees and costs as otherwise provided in Sections 3.3(A)
                      and (B) herein), the Parties (a) will attempt to renegotiate the Settlement for the purpose of
                      obtaining Court approval of a renegotiated settlement and agreement, and/or (b) seek
                      reconsideration or appellate review of the decision denying approval of the Agreement. In
                      the event reconsideration and/or appellate review is denied, or a mutually agreed-upon
                      settlement modification is not approved, and the Parties decide to forego further negotiation
                      of a settlement, then: (i) this Agreement shall have no force or effect; (ii) neither this
                      Agreement, nor any other related papers or orders, nor the negotiations leading to the
                      Settlement, shall be cited to, used, or admissible in any judicial, administrative, or arbitral
                      proceeding for any purpose or with respect to any issue, substantive or procedural; (iii)
                      none of the Parties will be deemed to have waived any claims, objections, defenses, or
                      arguments with respect to any issue; and (iv) the Litigation will proceed as if no settlement
                      had been attempted.

             2.6      Collective Member Notice of Settlement Approval.

                      (A)      Within seven (7) calendar days of the Approval Date, Defendant shall give the
                               Claims Administrator a list, in electronic form, of all Collective Members’ names,
                               last known addresses, dates of employment during the Relevant Period, and weeks
                               each individual worked during the Relevant Period (“Collective List”). The version
                               of the Collective List provided to the Claims Administrator shall also include each
                               individual’s Social Security Number and last known telephone number. A copy of
                               the list, with the exception of the Social Security Numbers, shall also be provided
                               to Counsel for Plaintiff and Collective Members.


                                                                6

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 7 of 28 PageID #: 1534
             




                      (B)      Within fourteen (14) calendar days of receiving the Collective List, the Claims
                               Administrator shall (1) provide to Defendant’s Counsel and Counsel for Plaintiff
                               and Collective Members the total Individual Settlement Amount due to each
                               Collective Member, together with the Claims Administrator’s calculations of such
                               Individual Settlement Amounts, and (2) notify Defendant of the total amount of
                               Defendant’s share of payroll taxes due for the Individual Settlement Amounts due
                               to Collective Members.

                      (C)      Within seven (7) calendar days of the Effective Date, Defendant shall provide the
                               Claims Administrator with: (1) the Gross Settlement Fund, (2) the anticipated
                               amount of Employer Payroll Taxes due; and (3) the amount approved by the Court
                               for the attorneys’ fees and costs of Counsel for Plaintiff and Collective Members.

                      (D)      Prior to mailing the Notices, the Claims Administrator will update the addresses for
                               those on the Collective List using the National Change of Address database and
                               other available resources deemed suitable by the Claims Administrator.

                      (E)      Within fourteen (14) calendar days of the Effective Date, or as soon thereafter as
                               practicable, the Claims Administrator shall send the applicable Notice to each
                               Collective Member, using each member’s last known address as provided by
                               Defendant and as updated by the Claims Administrator. The Notices shall be sent
                               by mail via First Class United States mail, postage prepaid, and electronic mail.
                               The Claims Administrator shall give the Parties two (2) business days’ notice
                               before the Notices are sent out. The Notices shall inform all Collective Members
                               of their rights under this Agreement.

                      (F)      The Notices mailed to Collective Members shall also include a check in the amount
                               of each Collective Member’s Individual Settlement Amount. Settlement checks
                               issued pursuant to this Agreement shall expire one hundred and eighty (180)
                               calendar days from when initially mailed or subsequently re-mailed by the Claims
                               Administrator.

                      (G)      If any Notices are returned as undeliverable, the Claims Administrator shall
                               forward them to any forwarding addresses provided by the U.S. Postal Service. If
                               no such forwarding address is provided, or if the forwarding address(es) provided
                               return undeliverable. The Claims Administrator shall perform skip traces using
                               Collective Member’s Social Security Number to attempt to obtain the most recent
                               addresses for these Collective Members and re-mail Notice.

             2.7      Claims Administrator Reporting. After issuing the Notices, the Claims Administrator
                      shall, on a weekly basis, compile and transmit to Defendant’s Counsel and Counsel for
                      Plaintiff and Collective Members statistics on the number of individuals who have
                      endorsed and cashed settlement checks.

             3.       SETTLEMENT TERMS

             3.1      Binding Agreement. This Agreement is a binding agreement and contains all material
                      agreed-upon terms for the Parties to seek a full and final settlement of the Litigation.
                                                                7

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 8 of 28 PageID #: 1535
             




             3.2      Settlement Payments.

                      (A)      Defendant agrees to pay Five Hundred Fifty Thousand Dollars And Zero Cents
                               ($550,000.00), which shall resolve and satisfy all monetary obligations to
                               Collective Members under this Agreement, including all Settlement Administration
                               Expenses, payments to Service Award payments to Collective Members, and the
                               employees’ share of payroll taxes. In addition, Defendant agrees to pay attorneys’
                               fees of Counsel for Plaintiff and Collective Members of no more than Six Hundred
                               Thousand Dollars and Zero Cents ($600,000.00) and costs and expenses of no more
                               than Fifty Five Thousand Six Hundred Dollars and Zero Cents ($55,600.00). Aside
                               from the Employer Payroll Taxes, Defendant shall pay no more than the amounts
                               listed in this paragraph related to this Settlement.

                      (B)      The Parties agree that the QSF Account is intended to be a “Qualified Settlement
                               Fund” under Section 468B of the Internal Revenue Code of 1986, as amended (the
                               “Code”), 26 U.S.C. Section 468B and Treas. Reg. §1.468B-1, 26 C.F.R § 1.468B-
                               1, et seq., and will be administered by the Claims Administrator as such. With
                               respect to the QSF Account, the Claims Administrator shall: (1) calculate,
                               withhold, remit and report each Collective Member’s share of applicable payroll
                               taxes (including, without limitation, federal, state and local income tax withholding,
                               FICA, Medicare and any state or local employment taxes), and indemnify
                               Defendant for any penalty arising out of any error or incorrect calculation and/or
                               interest with respect to any late deposit of the same; (2) satisfy all federal, state and
                               local and income and other tax reporting, return and filing requirements with
                               respect to the QSF Account; and (3) satisfy out of the QSF Account all (i) taxes
                               (including any estimated taxes, interest or penalties) with respect to the interest or
                               other income earned by the QSF Account, and (ii) fees, expenses and costs incurred
                               in connection with the opening and administration of the QSF Account and the
                               performance of its duties and functions as described in this Stipulation. The Claims
                               Administrator will agree to indemnify and hold harmless the Parties for and against
                               any claims or liabilities resulting from errors or omissions in its administration of
                               the QSF Account.

             3.3      Settlement Amounts Payable as Attorneys’ Fees and Costs.

                      (A)      In their Approval Motion, Counsel for Plaintiff and Collective Members shall ask
                               the Court to approve payment of Six Hundred Thousand Dollars And Zero Cents
                               ($600,000.00) as an award of attorneys’ fees, which shall be paid by Defendant
                               separately in addition to the Gross Settlement Fund. In addition, Plaintiffs’ Counsel
                               shall seek reimbursement of actual case-related costs and expenses not to exceed
                               Fifty Five Thousand Six Hundred Dollars and Zero Cents ($55,600.00), which shall
                               also be paid by Defendant in addition to the Gross Settlement Fund. Defendant
                               shall not oppose this application for attorneys’ fees and costs and expenses. These
                               amounts, to the extent approved by the Court, shall constitute full satisfaction of
                               any claim for attorneys’ fees or costs and expenses, and Plaintiff and Counsel for
                               Plaintiff and Collective Members agree that they shall not seek, nor be entitled to,
                               any additional attorneys’ fees or costs and expenses under any theory or from any

                                                                  8

              Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 9 of 28 PageID #: 1536
             




                               source, incurred in relation to this case other than for any fees, costs and expenses
                               incurred related to any efforts to enforce the terms of this Agreement.

                      (B)      The substance of Counsel for Plaintiff and Collective Members’ application for
                               attorneys’ fees and costs and expenses is not part of this Agreement and is to be
                               considered separately from the Court’s consideration of the fairness,
                               reasonableness, adequacy, and good faith of the Settlement and this Agreement,
                               except that the Parties stipulate that Plaintiffs are prevailing parties solely for the
                               Court’s consideration of the award of attorneys’ fees and costs. The outcome of
                               any proceeding related to Counsel for Plaintiff and Collective Members’
                               application for attorneys’ fees and costs and expenses shall not terminate this
                               Agreement or otherwise affect the Court’s ruling on the Approval Motion. If the
                               Court awards less than the requested fees and costs and expenses, only the awarded
                               amounts shall be paid and shall constitute full satisfaction of the obligations of this
                               Section and full payment hereunder.

                      (C)      Within fourteen (14) calendar days after the deposit of the funds set forth in Section
                               2.6(C), the Claims Administrator will distribute payment of the Court-approved
                               attorneys’ fees, costs, and expenses. Counsel for Plaintiff and Collective Members
                               shall provide the Claims Administrator with any information required to effectuate
                               such payment. The Claims Administrator will issue IRS Form 1099s to Counsel
                               for Plaintiff and Collective Members to reflect payment of their attorneys’ fees,
                               costs and expenses.

                      (D)      Payments of attorneys’ fees and costs pursuant to Section 3.3(C) shall be made
                               without withholding, and be reported to the IRS and to each firm under the firm’s
                               name and taxpayer identification number, which each such payee shall provide for
                               this purpose, on an IRS Form W-9.

             3.4      Service Awards to Plaintiff and Certain Collective Members. In the Approval Motion,
                      Counsel for Plaintiff and Collective Members will apply to the Court for Plaintiff and each
                      of the following Collective Members to receive a Service Award from the Gross Settlement
                      Fund for services rendered Collective: Alan Westing, Michael Noce, Antoinette Gray,
                      Matthew Losak, Ericka Bennett, Steve Micchelli, Gary Melton, and Jonathan Shelton.
                      Plaintiff will seek Court-approval for the following amounts: Seven Thousand Five
                      Hundred Dollars and Zero Cents ($7,500.00) for Plaintiff ; Five Thousand Dollars and Zero
                      Cents ($5,000.00) for Collective Members Westing, Noce, Gray, and Losak; and Two
                      Thousand Five Hundred Dollars and Zero Cents ($2,500.00) for Collective Members
                      Bennett, Micchelli, Melton, and Shelton. Defendant will not oppose such application
                      provided it is made in accordance with the terms of this Agreement. The outcome of the
                      Court’s ruling on the application for an Service Award shall not terminate this Agreement
                      or otherwise affect the Court’s ruling on the Approval Motion. The amount of Service
                      Awards sought but not awarded shall remain in the Net Settlement Fund. Within fourteen
                      (14) calendar days after the deposit of the funds set forth in Section 2.6(C), the Claims
                      Administrator will distribute payment of Court-approved Service Awards from the Gross
                      Settlement Fund.


                                                                 9

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 10 of 28 PageID #: 1537
             




             3.5      Unclaimed Funds. Any amount remaining 200 days after the Claims Administrator
                      transmits payment to Collective Members will be distributed among the Collective
                      Members who have timely cashed their checks, or, if the amount remaining is small enough
                      that a redistribution is not sensible, the unclaimed funds will be donated to the Charity
                      under the cy pres doctrine.

             3.6      Allocation to Collective Members.

                      (A)      The Net Settlement Fund shall be allocated as follows:

                               (1)      First, each Collective Member shall be allocated a base award of Two
                                        Hundred Dollars and Zero Cents ($200.00) (“Base Award”);

                               (2)      Second, the Claims Administrator shall total all Base Awards to Collective
                                        Members, and subtract the total from the Net Settlement Fund. The amount
                                        remaining (the “Allocation Fund”) shall be allocated as follows:

                                        (a)    Each Collective Member will receive one (1) point for each
                                               Applicable Workweek;

                                        (b)    Add all points for all Collective Members together to obtain the
                                               “Denominator”;

                                        (c)    Divide the number of points for each Collective Member by the
                                               Denominator to obtain each Collective Member’s share of the
                                               Allocation Fund (“Member’s Total Percentage Share of Net
                                               Settlement Fund”); and

                                        (d)    Multiply each Collective Member’s Total Percentage Share of the
                                               Allocation Fund by the Allocation Fund.

                                        (e)    To calculate each Collective Member’s total Individual Settlement
                                               Amount, add the amount calculated from Section 3.6(A)(1) (Base
                                               Award) to the amount calculated from Section 3.6(A)(2)(d).

                      (B)      The Settlement shares have been calculated by the parties and are included in
                               Exhibit B, attached hereto.

                      (C)      Within sixty (60) calendar days after the distribution of settlement checks to
                               Collective Members, the Claims Administrator will provide Class Counsel with a
                               list of any Collective Members who have not cashed their checks. The Claims
                               administrator shall provide updates lists of uncashed checks upon request by
                               Plaintiffs.




                                                                10

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 11 of 28 PageID #: 1538
             




             3.7      Taxability of Settlement Payments.

                      (A)      For tax purposes, half of each Collective Member’s Individual Settlement Amount
                               calculated under Section 3.6(A) shall be treated as back wages, and half shall be
                               treated as liquidated damages and other non-wage relief.

                      (B)      Payments treated as back wages shall be made net of all applicable employment
                               taxes, including, without limitation, federal, state and local income tax withholding
                               and the employee share of the FICA tax, and shall be reported to the Internal
                               Revenue Service (“IRS”) and the payee under the payee’s name and Social Security
                               number on an IRS Form W-2. Payments treated as liquidated damages and other
                               non-wage relief shall be made without withholding and shall be reported to the IRS
                               and the payee, to the extent required by law, under the payee’s name and Social
                               Security number on an IRS Form 1099. The Claims Administrator shall be
                               responsible for determining the appropriate number of exemptions to be used in
                               calculating payroll tax and withholding, deciding the appropriate tax rate, issuing
                               the settlement checks and Service Awards and issuing IRS Forms W-2 and Form
                               1099. The Claims Administrator shall determine the appropriate tax treatment of
                               any Service Award pursuant to Section 3.4.

                      (C)      The employee portion of all applicable income and payroll taxes will be the sole
                               responsibility of the individual Collective Member receiving an Individual
                               Settlement Amount and/or Service Award. Defendant makes no representations,
                               and it is understood and agreed that Defendant has made no representations, as to
                               the taxability of any portions of the settlement payments to any Collective
                               Members, the payment of any costs, expenses or award of attorneys’ fees, or any
                               Service Awards. The Notices will advise Collective Members to seek their own
                               tax advice prior to acting in response to that Notice. Neither Counsel for Plaintiff
                               and Collective Members nor Defendant’s Counsel intend anything contained herein
                               to constitute legal advice regarding the taxability of any amount paid hereunder,
                               nor will it be relied upon as such.

                      (D)      The Claims Administrator shall be responsible for making all reporting, deposits,
                               and withholdings with respect to all amounts payable to Collective Members
                               required pursuant to any federal, state, or local tax law or regulation hereunder
                               under the EIN of the QSF Account.

                      (E)      The Claims Administrator shall handle all tax reporting with respect to the
                               payments made pursuant to this Agreement, and shall report the payments in
                               accordance with applicable law.

             3.8      Releases.

                      (A)      Release of Claims by Collective Members. By operation of, and effective as of
                               the Effective Date, and except as to such rights or other claims as may be created
                               by this Agreement, each Collective Member fully, finally and forever completely
                               settles, compromises, releases, remises and discharges Defendant Food Lion, LLC,

                                                                11

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 12 of 28 PageID #: 1539
             




                               and its current or former shareholders, owners, officers, directors, members,
                               representatives, trustees, employees, agents, insurers, attorneys, advisors, any
                               employee benefit or welfare program or plan (including the administrator, trustees,
                               fiduciaries, and insurers of such program or plan), successors, and predecessors, as
                               well as those of its respective affiliates, parents, and subsidiaries (“Releasees”)
                               from any and all state or federal wage and hour claims that were or, could have
                               been brought based on the specific factual allegations contained in the Litigation
                               that arise from his or her employment as an exempt classified Assistant Store
                               Manager, that occurred or are alleged to have occurred at any time through the date
                               this Agreement is executed, including without limitation claims for overtime
                               compensation, penalties, uncompensated time or unpaid wages, liquidated
                               damages, interest, attorney’s fees or expenses, and further including claims under
                               and the Fair Labor Standards Act , 29 U.S.C. §201, et seq. or any applicable state
                               statute, state common law and equitable principles, or express or implied wage
                               contract claims, whether known or unknown, in law or in equity, that accrued or
                               accrue prior to the date this Agreement is executed (“Released Claims”). This
                               release includes any claims which are derivative of the claims being released.

                      (B)      In addition, there shall be included language on the back of each check sent to all
                               Collective Members, stating, “I agree to all terms of the Settlement Agreement in
                               Ratcliffe v. Food Lion, LLC, No. 18-cv-01177, and waive any right to bring suit for
                               wages under the Fair Labor Standards Act, state law, common law, or any other
                               law as stated therein.”

                      (C)      General Release of Claims by Service Award Recipients. In addition, to the
                               extent permitted by law, Plaintiff and Collective Members who receive Service
                               Awards generally release Defendant and the Releasees from any and all claims,
                               actions, causes of action, lawsuits, debts, dues, sums of money, accounts,
                               reckonings, bonds, bills, specialties, covenants, contracts, bonuses, controversies,
                               agreements, promises, claims, charges, complaints and demands whatsoever,
                               whether in law or equity, known or unknown, which they may now have, or
                               hereafter later determine that they have or had against Defendant and Releasees,
                               including, but not limited to relating to his or her employment or termination of
                               employment, that accrued or accrue prior to the date of the Final Order and
                               Judgment; provided, however, that Plaintiff and Collective Members who receive
                               Service Awards do not waive any right to file an administrative charge with the
                               Equal Employment Opportunity Commission (“EEOC”), subject to the condition
                               that they agree not to seek, or in any way obtain or accept, any monetary award,
                               recovery or settlement therefrom; and do not release any claim for breach of the
                               terms of the Agreement.

                      (D)      Except as provided in this Agreement, Plaintiff, individually and collectively,
                               hereby irrevocably and unconditionally releases, acquits, and forever discharges
                               any claim that she may have against Defendant for attorneys’ fees and/or costs and
                               expenses associated with Counsel for Plaintiff’s and Collective Members’
                               representation of Plaintiff in this Litigation. Counsel for Plaintiff and Collective
                               Members further understands and agrees that any fee payments approved by the

                                                                12

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 13 of 28 PageID #: 1540
             




                               Court will be the full, final and complete payment of all attorneys’ fees, costs and
                               expenses associated with its representation in the Litigation.

             3.9      No Assignment.

                      Plaintiff represents and warrants that she has not assigned or transferred, or purported to
                      assign or transfer, to any person or entity, any claim or any portion thereof or interest
                      therein, including, but not limited to, any interest in the Litigation, or any related action.

             3.10     Non-Admission.

                      Defendant has agreed to the terms of Settlement herein without in any way acknowledging
                      any fault or liability, and with the understanding that terms have been reached because this
                      Settlement will (i) avoid the further expense and disruption of Defendant’s business due to
                      the pendency and expense of litigation, and (ii) put the claims in the Litigation finally to
                      rest. Notwithstanding this provision, Defendant stipulates that solely for the purposes of
                      the Court’s consideration of attorneys’ fees and costs that Plaintiffs are prevailing parties
                      under the FLSA and entitled to an award of reasonable attorneys’ fees and costs.

             3.11     Notices.

                      All notices, requests, demands and other communications required or permitted to be given
                      pursuant to this Agreement shall be in writing and shall be delivered personally or mailed,
                      postage prepaid, by first-class mail to the undersigned persons at their respective addresses
                      as set forth herein:

                       Counsel for Plaintiffs:

                                                                  Justin M. Swartz
                                                                  Outten & Golden LLP
                                                                  685 Third Avenue, 25th Floor
                                                                  New York, NY 10017
                                                                  Phone: (212) 245-1000
                                                                  Facsimile: (646) 509-2060

                                                                  Jason Conway
                                                                  CONWAY LEGAL, LLC
                                                                  1700 Market Street, Suite 1005
                                                                  Philadelphia, PA 19103
                                                                  Phone: (215) 278-4782
                                                                  Facsimile: (215) 278-4807

                                                                  Chuck Yezbak
                                                                  YEZBAK LAW OFFICES PLLC
                                                                  2021 Richard Jones Rd. Suite 310-A
                                                                  Nashville, Tennessee 37215
                                                                  Telephone: (615) 250-2000

                                                                13

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 14 of 28 PageID #: 1541
             




                       Counsel for Food Lion, LLC:                D. Christopher Lauderdale
                                                                  William Robert Gignilliat IV
                                                                  Cashida Okeke
                                                                  JACKSON LEWIS P.C.
                                                                  15 South Main Street Suite 700
                                                                  Greenville, SC 29607
                                                                  Telephone: (864) 232-8000
                                                                  Facsimile: (864) 235-1381

                                                                  Thomas Patrick Murphy
                                                                  JACKSON LEWIS P.C. 10701
                                                                  Parkridge Blvd. Suite 300
                                                                  Reston, Virginia 20191
                                                                  Telephone: (703) 483-8300
                                                                  Facsimile: (703) 483-8301

                                                                  Rachel Dix Bishop
                                                                  Lauren Paxton Roberts
                                                                  STITES & HARBISON, PLLC 401
                                                                  Commerce Street, Suite 800
                                                                  Nashville, TN 37219
                                                                  Telephone: (615) 782-2284
                                                                  Facsimile: (615) 742-0722
             3.12     Publicity.

                      (A)     The terms of this Agreement shall remain confidential until the filing of the
                      Approval Motion. Until that Motion is filed, Plaintiff and Counsel for Plaintiff and
                      Collective Members agree that they have not and will not discuss, disclose, communicate,
                      or publish the Agreement. Until the filing of the Approval Motion, Counsel for Plaintiff
                      and Collective Members shall not report the Agreement in any medium or in any
                      publication, and shall not contact or respond to inquiries from the press, reporters or general
                      media regarding the fact or terms of the Agreement. As used herein, “press, reporters, or
                      general media” shall refer to and include newspapers, periodicals, magazines, online
                      publications, and television and radio stations and programs, and any representative of the
                      foregoing. Upon receipt of any inquiry from the press, reporters or general media prior to
                      the filing of the Approval Motion, Counsel for Plaintiff and Collective Members shall
                      respond “we have no comment.” Nothing herein shall prevent Counsel for Plaintiff and
                      Collective Members from communicating with Plaintiff and Collective Members regarding
                      the terms of this Agreement.

                      (B)     Following the filing of the Approval Motion, Plaintiff and Counsel for Plaintiff and
                      Collective Members and Defendant and Defendant’s Counsel agree that they will not
                      disparage or speak unfavorably about any of the other Parties or any of the other Releasees
                      to third parties or in public or otherwise take any action or make any comment whatsoever
                      that would harm, injure, or potentially harm or injury the goodwill of any Party or the other

                                                                14

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 15 of 28 PageID #: 1542
             




                      Releasees. This provision is not intended to nor shall it (or any other provision herein),
                      prohibit either Party from cooperating with any government investigation or court order or
                      from making a good-faith, truthful report to any government agency with oversight
                      responsibility for Defendant.

             3.13     Miscellaneous.

                      (A)      Cooperation Between the Parties; Further Acts. The Parties shall cooperate
                               fully with each other and shall use their reasonable best efforts to obtain the Court’s
                               approval of this Agreement and all of its terms. Each of the Parties, upon the
                               request of any other party, agrees to perform such further acts and to execute and
                               deliver such other documents as are reasonably necessary to carry out the
                               provisions of this Agreement.

                      (B)      Entire Agreement. This Agreement constitutes the entire agreement between the
                               Parties with regard to the subject matter contained herein, and all prior and
                               contemporaneous negotiations and understandings between the Parties shall be
                               deemed merged into this Agreement.

                      (C)      Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated
                               all the terms and conditions of this Agreement at arm’s length. All terms and
                               conditions of this Agreement in the exact form set forth in this Agreement are
                               material to this Agreement and have been relied upon by the Parties in entering into
                               this Agreement.

                      (D)      Captions. The captions or headings of the sections and paragraphs of this
                               Agreement have been inserted for convenience of reference only and shall have no
                               effect upon the construction or interpretation of any part of this Agreement.

                      (E)      Construction. The determination of the terms and conditions of this Agreement
                               has been by mutual agreement of the Parties. Each party participated jointly in the
                               drafting of this Agreement, and therefore the terms and conditions of this
                               Agreement are not intended to be, and shall not be, construed against any party by
                               virtue of draftsmanship.

                      (F)      Governing Law. This Agreement shall in all respects be interpreted, enforced and
                               governed by and under the laws of the State of Tennessee, without regard to choice
                               of law principles, except to the extent that the law of the United States governs any
                               matter set forth herein, in which case such federal law shall govern.

                      (G)      Continuing Jurisdiction.           The Court shall retain jurisdiction over the
                               interpretation and implementation of this Agreement as well as any and all matters
                               arising out of, or related to, the interpretation or implementation of this Agreement
                               and of the settlement contemplated thereby. The Court shall not have jurisdiction
                               to modify the terms of the Agreement or to increase Defendant’s payment
                               obligations hereunder.



                                                                 15

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 16 of 28 PageID #: 1543
             




                      (H)      Waivers, etc. to Be in Writing. No waiver, modification or amendment of the
                               terms of this Agreement, whether purportedly made before or after the Court’s
                               approval of this Agreement, shall be valid or binding unless in writing, signed by
                               or on behalf of all Parties and then only to the extent set forth in such written waiver,
                               modification or amendment, subject to any required Court approval. Any failure
                               by any party to insist upon the strict performance by the other party of any of the
                               provisions of this Agreement shall not be deemed a waiver of future performance
                               of the same provisions or of any of the other provisions of this Agreement, and such
                               party, notwithstanding such failure, shall have the right thereafter to insist upon the
                               specific performance of any and all of the provisions of this Agreement.

                      (I)      When Agreement Becomes Effective; Counterparts. This Agreement shall
                               become effective upon its execution. The Parties may execute this Agreement in
                               counterparts, and execution in counterparts shall have the same force and effect as
                               if all Parties had signed the same instrument.

                      (J)      Facsimile/Electronic Signatures. Any Party may execute this Agreement by
                               signing, including by electronic means, or by causing its counsel to sign on the
                               designated signature block below. Any signature made and transmitted by
                               facsimile or email for the purpose of executing this Agreement shall be deemed an
                               original signature for purposes of this Agreement and shall be binding upon the
                               party whose counsel transmits the signature page by facsimile or email.

                      (K)      Extensions of Time. If any deadlines related to this Settlement cannot be met,
                               Counsel for Plaintiff and Collective Members and Counsel for Defendant shall meet
                               and confer to reach agreement on any necessary revisions of the deadlines and
                               timetables set forth in this Agreement. In the event that the Parties fail to reach
                               such agreement, any of the Parties may apply to the Court via a noticed motion for
                               modification of the dates and deadlines in this Stipulation.

                      (L)      Counterparts. The Agreement may be executed in one or more counterparts. All
                               executed counterparts and each of them shall be deemed to be one and the same
                               instrument. A complete set of original executed counterparts shall be filed with the
                               Court.

                               The Agreement shall be binding upon, and inure to the benefit of, the successors
                               and assigns of the Parties hereto; but this Agreement is not designed to and does
                               not create any third-party beneficiaries.



                               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                  16

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 17 of 28 PageID #: 1544
             




              Plaintiff Terry Ratcliffe:

              DATED: October __, 2020
                             
                                                              ______________________________
                                                       By:    Terry Ratcliffe

              Defendant Food Lion, LLC:

              DATED: October ___, 2020

                                                       By:    ____________________________________
                                                              Name: _______________________
                                                              On behalf of Defendant Food Lion, LLC




                                                                17

             Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 18 of 28 PageID #: 1545
                      Exhibit A




Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 19 of 28 PageID #: 1546
                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE


   TERRY RATCLIFFE, on behalf of herself and
   all others similarly situated,            Civil Action No. 18-cv-01177

                           Plaintiff,
                                                         Judge Eli J. Richardson
            v.
                                                         Magistrate Judge Alistair Newbern
   FOOD LION, LLC,

                           Defendant.




               [PROPOSED] ORDER GRANTING PLAINTIFF’S
           UNOPPOSED MOTION FOR APPROVAL OF SETTLEMENT,
     SERVICE AWARDS, ATTORNEYS’ FEES AND COSTS, AND DISMISSAL OF
                             LAWSUIT

       The above-entitled matter came before the Court on Plaintiff’s Motion for Approval of

Settlement, Service Awards, Attorneys’ Fees and Costs, and Dismissal of Lawsuit (“Approval

Motion”). After reviewing the Approval Motion, the Memorandum of Law in Support

(“Memorandum of Law”), and the Declarations of Justin M. Swartz, Jason Conway, and Chuck

Yezbak, supporting exhibits, and other supporting documents, the Court hereby finds as follows:

       The Settlement Is Approved.

       1.        The Court approves and incorporates by reference all of the definitions contained

in the Joint Stipulation of Settlement and Release (“Settlement Agreement”).

       2.        The Court hereby approves the Settlement. Courts approve FLSA settlements that

are reached as a result of contested litigation to resolve bona fide disputes.




Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 20 of 28 PageID #: 1547
        3.     Here, the Settlement meets the standard for approval. The Settlement is a fair,

reasonable, and adequate resolution of a bona fide dispute over FLSA provisions. See West v.

Emeritus Corp., No. 15 Civ. 437, 2017 WL 2880394, at *1 (M.D. Tenn. July 5, 2017).

        The Settlement Notice and Distribution Plan Are Approved.

        4.     The settlement Notice, as well as its proposed distribution plan, are hereby

approved. The Notice sufficiently informs Collective Members of the terms of the Settlement.

The Claims Administrator shall distribute the Notices according to the procedure set forth in the

Settlement Agreement.

        The Service Awards Are Approved.

        5.     The requested Service Awards to the Plaintiff and Opt-In Plaintiffs Alan Westing,

Michael Noce, Antoinette Gray, Matthew Losak, Ericka Bennett, Steve Micchelli, Gary Melton,

and Jonathan Shelton (“Opt-In Plaintiffs”) are approved. The requested Service Awards are

reasonable in light of the contributions the Plaintiff and Opt-In Plaintiffs made to advance the

prosecution and resolution of this lawsuit. The amounts shall be paid from the Gross Settlement

Fund.

        The Settlement Administrator Is Approved.

        6.     The Court approves CAC Services Group, LLC as the Claims Administrator.

        The Attorneys’ Fees and Costs Are Approved.

        7.     Plaintiff’s Counsel’s request for attorneys’ fees and costs is approved. The Court

finds the requested fee award of $600,000.00 is reasonable in light of the benefit their efforts

conferred on Collective Members, and because it is less than Plaintiff’s Counsel’s actual

lodestar, which is itself presumptively reasonable. See Blum v. Stenson, 465 U.S. 886, 888

(1984); The Ne. Ohio Coal. for the Homeless v. Husted, 831 F.3d 686, 702 (6th Cir. 2016);



                                                 2

Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 21 of 28 PageID #: 1548
Williams v. Bevill, No. 14 Civ. 82, 2016 WL 773230, at *3 (E.D. Tenn. Feb. 8, 2016), report and

recommendation adopted, No. 14 Civ. 82, 2016 WL 792417 (E.D. Tenn. Feb. 29, 2016). The

Court also finds that the $42,562.96 in costs and expenses incurred by Plaintiff’s Counsel in

litigating this matter are reasonable, and are therefore approved.

       Dismissal and Post-Dismissal Procedure

       8.      The Litigation is hereby dismissed with prejudice, with costs as provided above.

       9.      The Court will retain jurisdiction over this action for purposes of enforcing the

Settlement Agreement. Plaintiff or Plaintiff’s Counsel may move to reopen the case if payments

under the Settlement are not made timely.

       10.     The Parties shall abide by all terms of the Settlement Agreement, which are

incorporated herein, and this Order.

       It is so ORDERED this ___ day of ______________, 2020


                                                      ______________________________
                                                      Honorable Eli J. Richardson
                                                      United States District Judge




                                                 3

Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 22 of 28 PageID #: 1549
                      Exhibit B




Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 23 of 28 PageID #: 1550
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE

                         Ratcliffe v. Food Lion, LLC, Case No. 18 Civ. 01177

                      NOTICE OF COLLECTIVE ACTION SETTLEMENT

              This is a court authorized notice. This is not a solicitation from a lawyer.


PLEASE READ THIS NOTICE CAREFULLY. YOU ARE RECEIVING THIS NOTICE
BECAUSE YOU WORKED AS AN ASSISTANT STORE MANAGER FOR FOOD LION
AND PREVIOUSLY SUBMITTED A CONSENT TO JOIN FORM IN THIS CASE, AND
    YOU ARE ENTITLED TO A PAYMENT FROM A COLLECTIVE ACTION
                          SETTLEMENT.

A settlement check payable to you is enclosed. Read this entire Notice before signing and
cashing the check.

Deadline: The last day to cash the enclosed settlement check is [180 days from mailing].
After that date, the enclosed check will be null and void, and you will no longer be eligible
for a payment from the above-captioned action.

•    This Notice is directed to all individuals who were employed by Food Lion, LLC
     (“Defendant” or “Food Lion”) as exempt Assistant Store Managers (“ASMs”) and previously
     opted-in to (or joined) this lawsuit by filing a Consent to Join form in this action.

•    This lawsuit was brought by a former Assistant Store Manager (the “Plaintiff”) who claims
     that Food Lion misclassified her and other ASMs (together “Collective Members”) as exempt
     from overtime under the Fair Labor Standards Act (“FLSA”). As a result, the Plaintiff
     alleges that Food Lion failed to pay ASMs overtime for the hours they worked over 40 in a
     workweek in violation of the FLSA.

•    Food Lion denies these allegations and believes that ASMs were and are properly classified
     as exempt and received all monies to which they are entitled.

•    The Plaintiff and Food Lion have agreed to this settlement to avoid the burden, expense,
     inconvenience, and uncertainty of on-going litigation. The Court has approved this
     settlement, but has not made any ruling on the merits of the Plaintiff’s claims or Food Lion’s
     defenses.

•    A settlement check for $XX, representing your share of the settlement, is enclosed. This
     amount is determined by the allocation formulation created by the settlement and based on
     the number of weeks in which you worked as an exempt ASM during the [1,304 days
     preceding the date the Collective Member opted-in to this lawsuit] through [the date the Joint

                                                           2
                                                     Questions?
    Contact Laura Iris Mattes or Maya Jumper toll-free at (877) 468-8836 or FoodLionOTCase@outtengolden.com


Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 24 of 28 PageID #: 1551
   Stipulation of Settlement and Release is executed] (the “Covered Period”). Based on Food
   Lion’s records, your number of workweeks as an ASM during the Covered Period is [XX].


     This notice contains important information that affects your rights. Please read it
                                         carefully.

                                     BASIC INFORMATION
 1. WHY AM I RECEIVING THIS NOTICE AND WHAT IS THE CASE ABOUT?

You are receiving this notice because you previously opted-in to (or joined) this lawsuit. This
Notice explains the terms of the settlement, your rights, and what claims are being released by
ASMs. Collective Members are those ASMs who worked for Food Lion during the Covered
Period.

The lawsuit alleges that Food Lion misclassified ASMs as exempt from federal overtime law and
failed to pay ASMs overtime for hours they worked over 40 in a week. Food Lion denies these
allegations and maintains that ASMs were properly classified as exempt from overtime.

 2. WHY IS THIS A COLLECTIVE ACTION?

In a collective action, one or more individuals can bring a lawsuit on behalf of others who are
“similarly situated” to them. It is similar, though not identical, to a class action. The individual
who initiated this action is called the “Plaintiff.” By previously completing and returning a
Consent to Join form, you joined the case and became part of the “Collective.” In a collective
action, the Plaintiff asks the court to resolve the issues for everyone in the Collective.

                THE SETTLEMENT BENEFITS – WHAT YOU GET
 3. WHAT DOES THE SETTLEMENT PROVIDE?

Food Lion has agreed to pay money into a settlement fund, a portion of which has been allocated
among Collective Members who qualify for a settlement payment based primarily upon the
number of weeks they worked as an ASM in the Covered Period. The settlement fund will cover
settlement payments to Collective Members, service awards to Plaintiff and others for their
service in obtaining this settlement, and the costs of the Claims Administrator to facilitate this
settlement. Any uncashed checks by Collective Members will be redistributed to Collective
Members who cashed their checks or donated to a designated cy pres beneficiary, depending on
the amount remaining.

Checks that are not cashed on or before [insert 180 days from check date] will be null and
void.

                                                         2
                                                   Questions?
  Contact Laura Iris Mattes or Maya Jumper toll-free at (877) 468-8836 or FoodLionOTCase@outtengolden.com


Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 25 of 28 PageID #: 1552
 4. HOW MUCH MONEY AM I RECEIVING AND HOW WAS IT CALCULATED?

Based on the allocation formula that has been approved by the court, you are receiving a
settlement payment of $_____. One-half of the payment will be considered wages and taxes will
be withheld from that portion. The other half will be considered non-wage compensation and
taxes will not be withheld. Please consult your tax advisor or accountant regarding the taxability
of this settlement payment.

The allocation formula takes into account the number of weeks in which you worked as an ASM
during the Covered Period, but guarantees a minimum entitlement of at least $200.00 to each
Collective Member. The settlement agreement executed by the Parties and approved by the
Court (the “Settlement Agreement”) contains the allocation formula. You may obtain a copy of
the Settlement Agreement by following the instructions in Paragraph 8 below.

                                HOW YOU GET A PAYMENT
 5. HOW DO I GET MY PAYMENT?

Your settlement check is enclosed. All you have to do is sign and cash the settlement check.

 6. WHAT AM I GIVING UP BY PARTICIPATING IN THE SETTLEMENT?

By cashing the enclosed check, you are releasing Defendant Food Lion, LLC, and its
shareholders, owners, officers, directors, employees, agents, insurers, attorneys, successors, and
predecessors, as well as those of its respective affiliates, parents, and subsidiaries from any and
all state or federal wage and hour claims that were or, could have been brought based on the
specific factual allegations contained in the Litigation that arise from your employment as an
exempt classified ASM, that occurred or are alleged to have occurred at any time through the
date this Agreement is executed, including without limitation claims for overtime compensation,
penalties, liquidated damages, interest, attorneys’ fees or expenses, and further including claims
under the Fair Labor Standards Act , 29 U.S.C. § 201, et seq. or any applicable state statute,
whether known or unknown, in law or in equity, that accrued or accrue prior to the date this
Agreement is executed. The full scope of the release is set forth in the Settlement Agreement.

                         THE LAWYERS REPRESENTING YOU
 7. DO I HAVE A LAWYER IN THIS CASE AND HOW WILL THEY BE PAID?

By previously opting into the case, you agreed to have Counsel for Plaintiff and Collective
Members, who are listed in Section 9 below, represent you for all purposes in the lawsuit, and to
make decisions on your behalf concerning the litigation and any settlement. You also
acknowledged your understanding that, in the event of any settlement or judgment, Counsel for
Plaintiff and Collective Members would petition the court to award attorneys’ fees for the greater
of (1) their hourly rates multiplied by the number of hours expended on the lawsuit, or (2) one-
                                                         2
                                                   Questions?
  Contact Laura Iris Mattes or Maya Jumper toll-free at (877) 468-8836 or FoodLionOTCase@outtengolden.com


Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 26 of 28 PageID #: 1553
third of the gross settlement. The Court has approved Counsel for Plaintiff and Collective
Members request for payment of attorneys’ fees and costs and expenses. These fees are to
compensate Counsel for Plaintiff and Collective Members for investigating the facts, litigating
the case, and negotiating the settlement. Food Lion will pay Counsel for Plaintiff and Collective
Members attorneys’ fees and expenses separately from the total settlement fund, which means
that your settlement amount has not been reduced by such payments. The Court has also
approved payments of $XX in total to XX, in recognition of the risks they took, the scope of the
release they executed, and their service to Collective Members.


                                 FOR MORE INFORMATION
 8. ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?

This Notice summarizes the terms of the settlement. More details are in the Settlement
Agreement. You are encouraged to read it. To the extent there is any inconsistency between this
Notice and the Settlement Agreement, the provisions in the Settlement Agreement control. You
may obtain a copy of the Settlement Agreement by sending a request, in writing, to:

                                        [Claims Administrator]
                                      Food Lion ASM Settlement
                                            [insert address]
                                        [insert phone number]]
                                             [insert email]
                                              [insert fax]


 9. HOW DO I GET MORE INFORMATION?

If you have other questions about the settlement, you can contact the Claims Administrator,
whose contact information in included in Section 8 above, or Counsel for Plaintiff and Collective
Members at the addresses and/or telephone numbers below.

 Justin M. Swartz                                      Charles P. Yezbak, III
 Deirdre Aaron                                         Yezbak Law Offices PLLC
 Maya S. Jumper                                        2021 Richard Jones Rd., Suite 310-A
 Outten & Golden LLP                                   Nashville, Tennessee 37215
 685 Third Avenue, 25th Floor                          Telephone: (615) 250-2000
 New York, New York 10017
 Tel: (877) 468-8836                                   Jason Conway
 FoodLionOTcase@outtengolden.com                       Conway Legal, LLC
                                                       1700 Market Street, Suite 1005
 Laura Iris Mattes                                     Philadelphia, PA. 19103
 Outten & Golden LLP                                   Telephone: (215) 278-4782
 One California Street, 12th Floor                     Email: info@conwaylegalpa.com
                                                         2
                                                   Questions?
  Contact Laura Iris Mattes or Maya Jumper toll-free at (877) 468-8836 or FoodLionOTCase@outtengolden.com


Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 27 of 28 PageID #: 1554
San Francisco, CA 94111
Tel: (415) 638-8800
FoodLionOTcase@outtengolden.com



DATED: ____________




                                                        2
                                                  Questions?
 Contact Laura Iris Mattes or Maya Jumper toll-free at (877) 468-8836 or FoodLionOTCase@outtengolden.com


Case 3:18-cv-01177 Document 141-1 Filed 10/08/20 Page 28 of 28 PageID #: 1555
